           Case 5:19-cv-00903-G Document 8 Filed 10/07/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

PATRICK ROTH,                        )
                                     )
              Plaintiff,             )
                                     )
       v.                            )           Case No. CIV-19-903-G
                                     )
SERGEANT JOHN DOE (BADGE)            )
#1129), JANE DOE, and OKLAHOMA )
CITY, a political subdivision of the )
State of Oklahoma,                   )
                                     )
              Defendants.            )


                              NOTICE OF OBJECTION

       Notice is hereby given that the City of Oklahoma City, Defendant in the above-

named case, has not been served with notice of this lawsuit or Plaintiff’s October 4, 2019,

Emergency Motion for Leave to Allow Plaintiff to Serve a Subpoena Prior to the

Commencement of Discovery (Doc. No. 6), but has discovered it and will file and objection

by close of business tomorrow. Counsel for the City is unable to file an objection today

as they are in depositions.

                                                 Respectfully submitted,

                                                 KENNETH JORDAN
                                                 Municipal Counselor


                                                 /s/ Richard C. Smith
                                                 Richard C. Smith, OBA #8397
                                                 Sherri R. Katz, OBA #14551
                                                 Assistant Municipal Counselors
                                                 200 North Walker, Suite 400
                                                 Oklahoma City, OK 73102
           Case 5:19-cv-00903-G Document 8 Filed 10/07/19 Page 2 of 2



                                                  (405) 297-2451 Fax: (405) 297-3851
                                                  rick.smith@okc.gov
                                                  sherri.katz@okc.gov
                                                  Attorneys for Defendant City



                             CERTIFICATE OF SERVICE

       I hereby certify that on the 7th day of October, 2019, I electronically transmitted the
attached foregoing Notice of Objection to the Clerk of the Court using the ECF filing
system and transmittal of a Notice of Electronic Filing to the following ECF registrant:
Solomon M. Radner, Attorney for the Plaintiff

                                                  /s/ Richard C. Smith
                                                  Assistant Municipal Counselor
